DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks on Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers amendment and argument in pages 9-12 remarks regarding independent claims 1 and 11 are persuasive in view of Fig, 3. Examiner believes specifically the invention is to prevent unauthorized access to the documents. Examiner believes the limitation of “indexing at one or more computing devices, a document database,
receiving, at one or more computing devices, from a requesting device, a query comprising: a search string for searching the document database; and an identifier associated with a user; 
accessing, at the one or more computing devices, using the identifier, a security permissions database to receive one or more permissible hierarchical document access paths, of a folder structure, indicating document access permissions associated with the identifier; 
modifying, at the one or more computing devices, the query to include the one or more permissible hierarchical document access paths to generate a modified query; 
accessing, by the one or more computing devices, using the modified query, a document index of the document database, the document index comprising, for documents indexed by the document index: a searchable content portion of a document; and corresponding hierarchical document access paths, of the folder structure, of the document; 
receiving, by the one or more computing devices, search result document identifiers identifying only the documents from the document database having: respective searchable content portions that include the search string of the modified query; and at least one respective corresponding hierarchical document access path, of the folder structure, encompassed by the one or more permissible hierarchical document access paths; 
providing, by the one or more computing devices, to the requesting device, the search result document identifiers; and
subsequently changing at the security permissions database, the document access permissions associated with the identifier to change at least one of the one or more permissible hierarchical document access paths, such that the identifier associated with the user has changed permissions to access respective documents accessible at the one or more permissible hierarchical document access paths that are changed, and, in response, refraining from re-indexing the documents in the document database as a result of changing the document access permission" is considered to have significantly more limitations than an abstract idea.

As maintained by the Examiner, the combination of elements as currently amendments in claim 1 and 11 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, indexing at one or more computing devices, a document database,
receiving, at one or more computing devices, from a requesting device, a query comprising: a search string for searching the document database; and an identifier associated with a user; 
accessing, at the one or more computing devices, using the identifier, a security permissions database to receive one or more permissible hierarchical document access paths, of a folder structure, indicating document access permissions associated with the identifier; 
modifying, at the one or more computing devices, the query to include the one or more permissible hierarchical document access paths to generate a modified query; 
accessing, by the one or more computing devices, using the modified query, a document index of the document database, the document index comprising, for documents indexed by the document index: a searchable content portion of a document; and corresponding hierarchical document access paths, of the folder structure, of the document; 
receiving, by the one or more computing devices, search result document identifiers identifying only the documents from the document database having: respective searchable content portions that include the search string of the modified query; and at least one respective corresponding hierarchical document access path, of the folder structure, encompassed by the one or more permissible hierarchical document access paths; 
providing, by the one or more computing devices, to the requesting device, the search result document identifiers; and
subsequently changing at the security permissions database, the document access permissions associated with the identifier to change at least one of the one or more permissible hierarchical document access paths, such that the identifier associated with the user has changed permissions to access respective documents accessible at the one or more permissible hierarchical document access paths that are changed, and, in response, refraining from re-indexing the documents in the document database as a result of changing the document access permission.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159